Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-3-2006

USA v. Harris
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1714




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Harris" (2006). 2006 Decisions. Paper 616.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/616


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-84                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 06-1714
                                  ________________

                            UNITED STATES OF AMERICA

                                            vs.

                                VERNON HARRIS
                      ____________________________________

                    On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                            (D.C. Crim. No. 95-cr-00393)
                        District Judge: Honorable Marvin Katz
                    _______________________________________

 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  July 14, 2006
Before: CHIEF JUDGE SCIRICA, WEIS AND GARTH, CIRCUIT JUDGES

                               (Filed: August 3, 2006)

                              _______________________

                                      OPINION
                              _______________________

PER CURIAM.

             In 1996, Vernon Harris was convicted of drug and weapon offenses in the

United States District Court for the Eastern District of Pennsylvania. He was sentenced

to life imprisonment. We affirmed the conviction on direct appeal. See United States v.

Harris, C.A. No. 96-2002.
              In 1998, Harris filed a motion to vacate his sentence pursuant to 28 U.S.C. §

2255. The District Court denied relief, and this Court denied a certificate of

appealability. United States v. Harris, C.A. No. 99-1148. Harris subsequently filed

another motion in the Eastern District of Pennsylvania requesting relief under Federal

Rule of Civil Procedure 60(b), which was denied. Harris then filed a motion to amend his

initial § 2255 motion. The sentencing court again denied relief, and this Court denied a

certificate of appealability. See Harris v. United States, C.A. No. 01-1278. In March

2003, Harris filed a pleading titled “Petition for Independent Action” in the United States

District Court for the District of New Jersey seeking to have his judgment of conviction

dismissed pursuant to Rule 60(b). The District Court construed the pleading as a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, and dismissed it as such, finding

that Harris had not demonstrated that a motion to vacate his sentence pursuant to 28

U.S.C. § 2255 was inadequate or ineffective to challenge his conviction. We dismissed

the appeal under 28 U.S.C. § 1915(e)(2)(B). See Harris v. United States, C.A. No. 04-

1967.

              In December 2005, Harris filed in the Eastern District of Pennsylvania

another “Petition for Independent Action” attacking his conviction. The District Court

denied the “Petition” and Harris appealed.

              A person convicted in federal court is required to bring any collateral

challenge to his conviction or sentence by way of a § 2255 motion filed in the court

which imposed the sentence, unless such a motion would be “inadequate or ineffective to

                                             2
test the legality of his detention.” 28 U.S.C. § 2255 ¶¶ 1, 5; Okereke v. United States,

307 F.3d 117, 120 (3d Cir. 2002). A § 2255 motion is “inadequate or ineffective” only if

a “limitation of scope or procedure would prevent a § 2255 proceeding from affording

[the petitioner] a full hearing and adjudication” of his claims. Okereke, 307 F.3d at 120.

Section 2255 is not inadequate or ineffective merely because the sentencing court

previously denied relief under § 2255 or because the petitioner is unable to meet the

stringent gatekeeping requirements for filing a second or successive § 2255 motion.

Cradle v. United States, 290 F.3d 536, 539 (3d Cir. 2002).

              According to the government’s response to Harris’ “Petition,” his current

claims merely repeat those presented in his prior § 2255 motion. Harris can not

demonstrate that § 2255 is “inadequate or ineffective” to raise these claims. Thus, Harris

may bring his claims only in a § 2255 motion filed in the sentencing court. Under these

circumstances, the District Court correctly dismissed Harris’ “Petition.”

              Because this appeal presents us with no substantial question, see I.O. P.

10.6, we will summarily affirm the District Court’s order.




                                             3